Title: The American Commissioners to John Ross, 22 April–23 May 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Ross, John


<Passy, April 22–May 3, 1778: You wrote us that you would, if desired, send the invoices of goods shipped for the public. We asked for them, to account for the money advanced you. Your reason for refusing, in yours of the 18th, is inadequate; send us all the accounts, and a copy of our order for buying the Queen of France.
When you first asked our assistance, to maintain your credit and that of the committee of Congress, we furnished the sum you needed on your promise to repay. After almost a year you have not redeemed the promise. You should not have made new commitments, which the committee did not expect you to make and we did not expect to discharge. If we were responsible for debts that we do not control, we should soon become bankrupt ourselves. We therefore cannot allow you to draw on our bankers.>
